     Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.1 Filed 05/28/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

PAUL SIBERT,

               Plaintiff,                              Case No.
v.
                                                       Hon.
SUGAR PLUM EVENT STAFFING LLC,
and SYLVANA BOGUSKI

               Defendants.

GOLD STAR LAW, P.C.
Maia J. Braun (P40533)
Caitlin E. Malhiot (P76606)
Attorneys for Plaintiffs
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
mjohnson@goldstarlaw.com
cmalhiot@goldstarlaw.com



                                     COMPLAINT

         Plaintiff, Paul Sibert, through his attorneys, Gold Star Law, P.C., for his

Complaint states:

                      PARTIES, JURISDICTION AND VENUE

         1.    Plaintiff, Paul Sibert (“Sibert”), is an individual who resides in

Bloomfield Hills, Oakland County, Michigan.
  Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.2 Filed 05/28/21 Page 2 of 6




      2.     Defendant, Sugar Plum Event Staffing LLC (“Sugar Plum”), is a

domestic limited liability company with a registered office in Canton, Wayne

County, Michigan.

      3.     Defendant, Sylvana Boguski ("Boguski") is the resident agent and

owner of Sugar Plum and is an individual regularly conducting business within this

Court’s jurisdiction.

      4.     This action arises under the Fair Labor Standards Act of 1938

(“FLSA”) 29 U.S.C. 201, et seq., and under the Michigan Workforce Opportunity

Wage Act of 2014, including the Improved Workforce Opportunity Wage Act of

2018, (“WOWA”), and jurisdiction of this Court in invoked pursuant to 28 U.S.C.

1331 and 28 U.S.C. 1367(b).

      5.     Defendants reside within this judicial district and the claims asserted

in the action arose within this district. Venue is proper in this Court pursuant to 28

U.S.C. 1391(b).

                           FACTUAL ALLEGATIONS

      6.     Sugar Plum owns and operates a staffing company based in Canton,

Michigan.

      7.     Boguski is the resident agent and owner of Sugar Plum.

      8.     Upon information and belief, Boguski is responsible, in whole or in

part, for determining Sugar Plum’s pay practices.


                                          2
  Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.3 Filed 05/28/21 Page 3 of 6




      9.     Sibert was employed by Defendants from approximately June 2018

until December 11, 2020 and was most recently employed as a sanitation lead.

      10.    Sibert regularly worked in excess of forty hours per week, and often

worked 72-80 hours per week.

      11.    Sibert was paid at a rate of $25.00 per hour for all hours worked.

      12.    Sibert was not paid any overtime premium for hours worked in excess

of forty per week.

      13.    Sibert was not employed in a managerial or administrative capacity

for Defendants.

      14.    Sibert was not employed by Defendants in any sort of position that

would fit any of the exemptions to the overtime provisions of the FLSA or

WOWA.

      15.    Defendants did not compensate Sibert at a rate of 1 ½ times his

regular rate of pay for hours worked in excess of 40 per week.

      16.    Pursuant to the FLSA and WOWA, Defendants were required to

compensate Sibert at a rate of 1 ½ times his regular rate of pay for hours worked in

excess of 40 per week.

      17.    Sibert was not, at any time during his employment, exempt from the

overtime pay requirements of the FLSA or WOWA.




                                         3
  Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.4 Filed 05/28/21 Page 4 of 6




      18.    All hours worked by Sibert, including overtime hours, were worked at

the direction and with the sufferance of Defendants.

      19.    Defendants’ failure to pay overtime was willful, with knowledge, or

with reckless disregard of the statutory overtime requirements.

                         COUNT I -
     VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938

      20.    Plaintiff incorporates the foregoing allegations of this Complaint as if

fully stated herein.

      21.    Defendants are “employers” within the coverage of the FLSA. 29

U.S.C. 203(d).

      22.    Plaintiff is an “employee” within the coverage of the FLSA. 29 U.S.C.

203(e).

      23.    Defendants had revenues in excess of $500,000.00 per year during the

time of Plaintiffs’ employment with Defendants. 29 U.S.C. 203(s).

      24.    Plaintiff’s work involved interstate commerce to the extent that he, as

an individual, is an employee within the coverage of the FLSA.

      25.    Defendants failed to pay Plaintiff at 1 ½ times his regular rate of pay

for all hours worked in excess of 40 hours per week, in violation of the FLSA. 29

U.S.C. 207(a).

      26.    An employer who violates the FLSA is liable to the employee for the

difference between the amount paid to the employee and the amount that, but for

                                          4
  Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.5 Filed 05/28/21 Page 5 of 6




the violation, would have been paid, plus an additional equal amount as liquidated

damages and reasonable attorney fees. 29 U.S.C. 216(b).

      27.    As a direct and proximate cause of Defendants’ violation of the

FLSA, Plaintiff has sustained damages in the form of unpaid overtime

compensation.

                           COUNT II -
       VIOLATION OF THE WORKFORCE OPPORTUNITY WAGE ACT

      28.    Plaintiff incorporates the allegations in the foregoing paragraphs of

this Complaint as if fully stated herein.

      29.    Plaintiff is an "employee" within the coverage of the WOWA.

      30.    Defendants are "employers" within the coverage of WOWA.

      31.    Pursuant to the WOWA, Defendants are required to pay Plaintiff at a

rate of 1 ½ times his regular rate of pay for all hours worked in excess of 40 hours

per week.

      32.    Defendants failed to pay Plaintiff at least 1 ½ times his regular rate of

pay for all hours worked in excess of 40 hours per week, in violation of Section 4a

of the WOWA.

      33.    Pursuant to Section 9 of the WOWA, an employer who violates the

WOWA is liable to the employee for the difference between the amount paid to the

employee and the amount that, but for the violation, would have been paid, plus an

additional equal amount as liquidated damages and reasonable attorney fees.

                                            5
  Case 2:21-cv-11276-SFC-KGA ECF No. 1, PageID.6 Filed 05/28/21 Page 6 of 6




      WHEREFORE, Plaintiff, Paul Sibert, requests that the Court grant

judgment in Plaintiff’s favor and against Defendants, jointly and severally, in an

amount to be determined at trial, together with Plaintiff’s costs and reasonable

attorney fees incurred herein, and such other relief as the Court deems just and

equitable.


                                            Respectfully submitted,

                                            GOLD STAR LAW, P.C.

                                            /s/ Maia J. Braun
                                            GOLD STAR LAW, P.C.
                                            Maia J. Braun (P40533)
                                            Caitlin E. Malhiot (P76606)
                                            Attorneys for Plaintiffs
                                            2701 Troy Center Dr., Ste. 400
                                            Troy, Michigan 48084
                                            (248) 275-5200
                                            mjohnson@goldstarlaw.com
                                            cmalhiot@goldstarlaw.com
Dated: May 28, 2021




                                        6
